Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s election of Group II (claims 2-7) with traverse in the reply filed on 7/13/22 is acknowledged. 
The traversal is on the ground(s) that Claims 2-7 fall within the recitation of 37 C.F.R. §1.475(b)(3) of being directed to a product (claims 2-7), a process specially adapted for the manufacture of the said product (claim 1 and 9-20) and a use of said product (claim 8), and should be considered to have unity of invention.
The recitation of 37 C.F.R §1.475(b) is as follows:
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Furthermore, the inventions listed as Groups I-II have the same or corresponding special technical features and relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2.
Claim 2 protects a Corynebacterium constitutive expression vector promoter screened by the method of claim 1, wherein the nucleotide sequence of the promoter is set forth in SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3.
Therefore, the special technical feature in the presented claimed promoter is the nucleotide sequence of SEQ ID NO: 1, SEQ ID NO: 2 or SEQ ID NO: 3. The special technical feature in the presented claimed promoter is not disclosed by the prior art and defines a contribution over the prior art.
Claims 1 and 8-20 relate to the special technical feature. Thus, the claims meet the requirement of unity under PCT Rule 13.1 and 13.2.
Based on the above reasons, Applicant respectfully submits that all claims have unity of invention. Applicant respectfully submits all claims can be examined together with no serious examination and search burden, and the restriction requirement, as a whole, should be withdrawn.
Additionally, Applicant reserves the right to file further divisional and/or continuation applications claiming some or all of the unelected subject matter, and Applicant is not, in any manner, waiving or abandoning any rights to this subject matter.
Response: The argument is considered and found not persuasive because claim 1, for example, is not defined by any of the promoter sequences of SEQ ID Nos. 1-3 as argued by the Applicants. 
The technical feature linking groups I-III appears to be that they all relate to a method for screening a Corynebacterium constitutive expression vector promoter on the basis of transcriptome sequencing.  However, claim 1 as amended and the method is well known in the art.  YU Xiaoxia,etal., Biotechnology Bulletin, Vol.31, No.2, 28February2015 (28.02.2015), pp.35-44, see the full text, especially page 40 (The reference is cited in the ISR/written opinion, provided in this application by the Applicants on 9/23/19) teaches a method for screening a promoter by using a promoter trapping system, which is to construct a promoter probe plasmid vector consisting of a reporter gene without promoter components and a screening marker gene, and the reporter gene can be expressed only when an endogenous gene coding region is inserted into the vector and a fusion transcript is generated in the sequence, which anticipates or renders obvious at least claim 1, for example.   Therefore groups I-III share no special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Furthermore, the product of groups II do not share a special common structural and functional feature while, the methods of groups I & III do not use the same reagents and/or produce the same results.  In addition, the method of group III (unknown use) does not comprise all of the methods for making or using the products of group II.  Accordingly, groups I-III are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.  
Therefore, searching for all the groups will require additional searching which would be undue burden to the Examiner. The requirement is still deemed proper and is therefore made FINAL.
NOTE: For the future and in case of a rejoinder of method claims, it is advised to rephrase claim 8 as a method of production of isoleucine ,,,,,rather than the present form of claim 8 which recites “Use of the recombinant strain of claim 6 in the production of isoleucine.”
3.	Claims 1 & 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
3. 				Priority
	Receipt is acknowledged of papers (foreign priority*) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
*Mar 21, 2017
CN
201710169454.5
*Mar 21, 2017
CN
201710169685.6
*Mar 21, 2017
CN
201710169693.0

4.	Drawings filed 9/23/19 is acknowledged. 
5.	Information disclosures statements filed 3/5/20, 7/9/20, 12/3/20 & 5/11/21 are acknowledged. Signed copies of the same are provided with this Office Action.
6.				Deposit Requirement
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the [plasmid/microorganism/vector] is required to practice the claimed invention.  As such the [plasmid/microorganism/vector] must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the [plasmid/microorganism/vector]. The specification lacks complete deposit information for the deposit of microorganism [C. glutamicum is CCTCC NO: M2016609]. If a deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that (a) during pendency of the application, access to the invention will be afforded to the Commissioner upon request, (b) all restrictions upon availability to the public will be irrevocable removed upon granting of the patent, (c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer, (d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807) and (e) the deposit will be replaced if it should ever become inviable.
Claim 1 is rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth in the objection to the specification.
Note: In case of a rejoinder of claim 16, which recites “C. glutamicum ATCC13032” an (Accession Number), a deposit statement as noted above will also be required.
7.	Claims 2 is objected to as being dependent upon a withdrawn base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-6 are also objected for the reason noted for claim 2 and will also be allowable following the amendment to claim 2.
8.	Claims 2-6 are objected to and claim 7 is rejected. No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940